Title: Excise, [19 May] 1794
From: Madison, James
To: 


[19 May 1794]

   
   On 17 May Smith (South Carolina) reported from the select committee on ways and means “a bill laving certain duties upon manufactured tobacco and refined sugar” (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 700). Debate on 19 May focused on the issue of whether or not the revenue raised by the new duties was needed.


Mr. Madison thought that the arguments on each side of this question might be reduced to a narrow compass. If peace continues, he supposed it likely, that the revenue would not fall so far short, as the committee had apprehended. But if there was a war, the expence would much exceed any thing yet thought of. He was for laying aside the business at present, and if a rupture with England should ensue, he would then recommend, once for all, a direct tax, and that these excise acts should be entirely thrown aside. If there was no war, he believed that no new taxes were required; let the matter therefore die, as to the present. He disapproved the principle of the tax, and should, on that account, think himself justified in voting against it.
